

Exhibit 10.3


SECURITY INTEREST AGREEMENT


SECURITY INTEREST AGREEMENT ("Security Interest Agreement"), dated as of
November 30, 2007, by and between HARBORVIEW MASTER FUND LP (the “Secured
Party”), with headquarters c/o Navigator Management Ltd., Harbour House, 2d
Floor, Road Town, Tortola, BVI and MILLENNIUM BIOTECHNOLOGIES, INC., a Delaware
corporation with headquarters located at 665 Martinsville Road, Suite 219,
Basking Ridge, NJ 07920 (the “Company” or the “Debtor”).


RECITALS


A. The Company is a majority-owned subsidiary of Millennium Biotechnologies
Group, Inc. (the “Parent”).


B. Reference is made to (i) that certain Loan Agreement of the even date
herewith (the “Loan Agreement”) to which the Parent and the Secured Party are
parties, and (ii) the Transaction Agreements (as defined in the Loan Agreement),
including, without limitation, the Note. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the relevant Transaction
Agreements.
 
C. Pursuant to the Transaction Agreements, the Parent has certain obligations to
the Secured Party and pursuant to the terms of any other obligations the Parent
may now have and/or in the future may have other obligations to the Secured
Party (all such obligations, the “Parent Obligations”).


D. The Company has guaranteed the Parent Obligations pursuant to a Personal
Guaranty of Guarantor (the “Guaranty”) given the Secured Party (all of the
Company’s obligations under the Guaranty, the “Guaranty Obligations” and,
together with the Parent Obligations, the “Obligations”).


E. The Company has determined that it shall benefit from the execution of the
Transaction Agreements and the transactions contemplated thereby. In furtherance
thereof, and not in limitation thereof, the Board of Directors of the Company
has deemed that the execution and delivery of the Guaranty and of this Security
Interest Agreement to which it is a party, and the Company’s performance of its
obligations under each of them, to be necessary and convenient to the conduct,
promotion or attainment of the business of the Company by reason of the benefits
to the Parent, which owns all of the outstanding stock of the Company, from the
Loan Agreement or otherwise.


F. In order to induce the Secured Party to execute and deliver the Transaction
Agreements and to make the payments to the Parent contemplated thereby, and as
contemplated by the Loan Agreement and the Note, the Debtor has agreed to grant
to the Secured Party a security interest in the Collateral (as defined below) to
secure the due and punctual fulfillment of the Obligations. The Secured Party is
willing to enter into the Loan Agreement and the other Transaction Agreements
only upon receiving the Debtor’s execution of this Security Interest Agreement.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1. Grant of Security Interest.


(a) In order to secure the due and punctual fulfillment of the Obligations, the
Debtor hereby grants, conveys, transfers and assigns to the Secured Party a
continuing security interest in the Collateral.


(b) For purposes of this Agreement, the following terms shall have the meanings
indicated:


“COLLATERAL” is all right, title and interest of Debtor in and to all of the
following, whether now owned or hereafter arising or acquired and wherever
located: All assets of the Debtor, including, but not limited to: all personal
and fixture property of every kind and nature, including without limitation all
goods (including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts (including accounts
receivable), chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, Securities and all other investment property,
supporting obligations, any other contract rights or rights to the payment of
money, insurance claims and proceeds, and all general intangibles (including all
payment intangibles); all Equipment; all Intellectual Property; and any and all
claims, rights and interests in any of the above, and all guaranties and
security for any of the above, and all substitutions and replacements for,
additions, accessions, attachments, accessories, and improvements to, and
proceeds (including proceeds of any insurance policies, proceeds of proceeds and
claims against third parties) of, any and all of the above, and all Debtor’s
books relating to any and all of the above and includes, without limiting the
generality of the above, the Securities and Equipment (and related Intellectual
Property), if any, listed in Exhibit B and the Intellectual Property listed in
the relevant Exhibits.


“CODE” is the Uniform Commercial Code, in effect in the State of Delaware as in
effect from time to time.


“COPYRIGHTS” are all copyrights, copyright rights, applications or registrations
and like protections in each work or authorship or derivative work, whether
published or not (whether or not it is a trade secret) now or later existing,
created, acquired or held.
 
 
2

--------------------------------------------------------------------------------

 


“EQUIPMENT” has the meaning set forth in the Code and includes all present and
future machinery, equipment, tenant improvements, furniture, fixtures, vehicles,
tools, parts and attachments in which Debtor has any interest.


“INTELLECTUAL PROPERTY” is all present and future (a) Copyrights, (b) trade
secret rights, including all rights to unpatented inventions and know-how, and
confidential information; (c) mask work or similar rights available for the
protection of semiconductor chips; (d) Patents; (e) Trademarks; (f) computer
software and computer software products; (g) designs and design rights; (h)
technology; (i) all claims for damages by way of past, present and future
infringement of any of the rights included above; (j) all licenses or other
rights to use any property or rights of a type described above; a schedule of
Intellectual Property is provided in Exhibit C and a schedule of Intellectual
Property applications is provided in Exhibit D, but such listing shall not limit
the Secured Party’s interest in any other Intellectual Property or Intellectual
Property applications.


“PATENTS” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.


“SECURITIES” has the meaning ascribed to it in the Securities Act of 1933, as
amended, and includes, but is not necessarily limited to, common stock,
preferred stock, warrants, rights and other options, promissory notes or other
instruments reflecting obligations of other entities; in furtherance of the
foregoing, but not in limitation thereof, the term “Securities” specifically
includes the securities listed in Exhibit B.


“TRADEMARKS” are trademarks, servicemarks, trade styles, and trade names,
whether or not any of the foregoing are registered, and all applications to
register and registrations of the same and like protections, and the entire
goodwill of the business of Debtor connected with and symbolized by any such
trademarks.
 
(c) The security interests granted pursuant to this Section (the "Security
Interests") are granted as security only and shall not subject the Secured Party
to, or transfer or in any way affect or modify, any obligation or liability of
the Debtor under any of the Collateral or any transaction which gave rise
thereto.
 
3

--------------------------------------------------------------------------------


 
Section 2. Filing; Further Assurances. The Debtor will, at its expense, cause to
be searched the public records with respect to the Collateral and will execute,
deliver, file and record (in such manner and form as each of the Secured Party
may require), or permit the Secured Party to file and record, as its attorney in
fact, any financing statement, any carbon, photographic or other reproduction of
a financing statement or this Security Agreement (which shall be sufficient as a
financing statement hereunder), any specific assignments or other paper that may
be reasonably necessary or desirable, or that the Secured Party may request, in
order to create, preserve, perfect or validate any Security Interest or to
enable the Secured Party to enforce its rights hereunder with respect to any of
the Collateral. The Debtor hereby appoints the Secured Party as Debtor's
attorney-in-fact to execute in the name and behalf of Debtor such additional
financing statements as such Secured Party may request.


Section 3. Representations and Warranties of Debtor. The Debtor hereby
represents and warrants to the Secured Party (a) that, except as set forth in
Exhibit A attached hereto, the Debtor is, or to the extent that certain of the
Collateral is to be acquired after the date hereof, will be, the owner of the
Collateral free from any adverse lien, security interest or encumbrance; (b)
that, except for such financing statements as may be described on Exhibit A
attached hereto and made a part hereof, no financing statement covering the
Collateral is on file in any public office, other than the financing statements
filed pursuant to this Security Agreement; (c) that all additional information,
representations and warranties contained in Exhibit B attached hereto and made a
part hereof are true, accurate and complete on the date hereof, and (d) that the
statements made in the Recitals of this Security Interest Agreement, which are
deemed incorporated herein by reference, are true, accurate and complete.
 
Section 4. Covenants of Debtor. The Debtor hereby covenants and agrees with the
Secured Party that (a) the Debtor will, at the Debtor's sole cost and expense,
defend the Collateral against all claims and demands of all persons at any time
claiming any interest therein junior to the Secured Party's interest; (b) the
Debtor will provide the Secured Party with prompt written notice of (i) any
change in the chief executive officer of the Debtor or the office where the
Debtor maintains its books and records pertaining to the Collateral; (ii) the
movement or location of all or a material part of the Collateral to or at any
address other than the address of Debtor set forth at the head of this Agreement
or as set forth in said Exhibit B; and (iii) any facts which constitute a Debtor
Event of Default (as such term is defined below), or which, with the giving of
notice and/or the passage of time, could or would constitute a Debtor Event of
Default, pursuant to the Section titled “Debtor Events of Default” below; (c)
the Debtor will promptly pay any and all taxes, assessments and governmental
charges upon the Collateral prior to the date penalties are attached thereto,
except to the extent that such taxes, assessments and charges shall be contested
in good faith by the Debtor; (d) the Debtor will immediately notify the Secured
Party of any event causing a substantial loss or diminution in the value of all
or any material part of the Collateral and the amount or an estimate of the
amount of such loss or diminution; (e) the Debtor will have and maintain
adequate insurance at all times with respect to the Collateral, for such other
risks as are customary in the Debtor’s industry for the respective items
included in the Collateral, such insurance to be payable to the Secured Party
and the Debtor as their respective interests may appear, and shall provide for a
minimum of ten (10) days’ prior written notice of cancellation to the Secured
Party, and Debtor shall furnish the Secured Party with certificates or other
evidence satisfactory to the Secured Party of compliance with the foregoing
insurance provisions; (f) the Debtor will not sell or offer to sell or otherwise
assign, transfer or dispose of the Collateral or any interest therein, without
the prior written consent of the Secured Party, except in the ordinary course of
business; (g) the Debtor will keep the Collateral free from any adverse lien,
security interest or encumbrance (except for encumbrances specified in Exhibit A
attached hereto) and in good order and repair, reasonable wear and tear
excepted, and will not waste or destroy the Collateral or any part thereof; and
(h) the Debtor will not use the Collateral in material violation of any statute
or ordinance the violation of which could materially and adversely affect the
Debtor's business.
 
4

--------------------------------------------------------------------------------


 
Section 5. Records Relating To Collateral. The Debtor will keep its records
concerning the Collateral at its offices designated in the caption of this
Security Interest Agreement or at such other place or places of business of
which the Secured Party shall have been notified in writing no less than ten
(10) days prior thereto. The Debtor will hold and preserve such records and
chattel paper and will permit representatives of the Secured Party at any time
during normal business hours upon reasonable notice to examine and inspect the
Collateral and to make abstracts from such records and chattel paper, and will
furnish to the Secured Party such information and reports regarding the
Collateral as the Secured Party may from time to time reasonably request.


Section 6. General Authority. From and during the term of any Debtor Event of
Default, the Debtor hereby appoints the Secured Party the Debtor's lawful
attorney, with full power of substitution, in the name of the Debtor, for the
sole use and benefit of the Secured Party, but at the Debtor's expense, to
exercise, all or any of the following powers with respect to all or any of the
Collateral:


(a) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due;


(b) to receive, take, endorse, assign and deliver all checks, notes, drafts,
documents and other negotiable and non- negotiable instruments and chattel paper
taken or received by the Secured Party;


(c) to settle, compromise, prosecute or defend any action or proceeding with
respect thereto;


(d) to sell, transfer, assign or otherwise deal in or with the same or the
proceeds thereof or the related goods securing the Collateral, as fully and
effectually as if the Secured Party were the sole and absolute owner thereof;


(e) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto; and
 
5

--------------------------------------------------------------------------------


 
(f) to discharge any taxes, liens, security interests or other encumbrances at
any time placed thereon;


provided that the Secured Party shall give the Debtor not less than ten (10)
business days’ prior written notice of the time and place of any sale or other
intended disposition of any of the Collateral.
The exercise by the Secured Party of or failure to so exercise any authority
granted herein shall in no manner affect Debtor's liability to the Secured
Party, and provided, further, that the Secured Party shall be under no
obligation or duty to exercise any of the powers hereby conferred upon it and it
shall be without liability for any act or failure to act in connection with the
collection of, or the preservation of, any rights under any of the Collateral
and Secured Party shall not be required to proceed against any other person or
entity who or which has guaranteed the performance of the Obligations or
provided any security therefor before proceeding against Debtor or the
Collateral.


Section 7. Debtor Events of Default.


(a) The Debtor shall be in default under this Security Agreement upon the
occurrence of any of the following (each, a "Debtor Event of Default"):


(i) an Event of Default (as defined in the Note or other agreement or instrument
reflecting an Obligation);


(ii) any representation or warranty made by the Debtor in the Guaranty or in
this Security Interest Agreement shall be false or misleading in any material
respect; or


(iii) Debtor shall breach any covenant of Debtor in the Guaranty, in this
Security Interest Agreement or in any other document or instrument executed by
Debtor in favor of or for the benefit of the Secured Parties as contemplated by
any of the Transaction Agreements.


(b) The Debtor hereby irrevocably agrees that, upon the occurrence of a Debtor
Event of Default, the Debtor shall be deemed to have consented to an immediate
conveyance and transfer to the Secured Party of the copyrights and all other
rights the Debtor may have in the software included in the Collateral,
including, but not necessarily limited to, the software identified in Exhibit B
attached hereto. In furtherance of the foregoing, and not in limitation thereof,
the Debtor will, upon the occurrence of a Debtor Event of Default, deliver to
the Secured Party copies of the source code of the relevant software, with
accompanying written assignment of the software to the Secured Party. Without
limiting the foregoing, such source code and assignment shall be in form
sufficient to enable the Secured Party to register the software in Secured
Party’s name with the Copyright Register. The Debtor hereby agrees to take all
steps necessary or appropriate, as requested by the Secured Party, to effectuate
and reflect such conveyance and transfer or assignment to Secured Party. In all
events, such conveyance, transfer or assignment shall be deemed to vest title in
such software in the Secured Party.
 
6

--------------------------------------------------------------------------------


 
(c)  In furtherance of the foregoing and not in limitation thereof, the Debtor
acknowledges and agrees that the Secured Party may, upon the occurrence of a
Debtor Event of Default, seek the immediate entry of a preliminary injunction
prohibiting the Debtor’s use of such software in any shape, way or manner,
including, but not necessarily limited to, through the sale of products that use
any of such software, and the Debtor hereby irrevocably agrees that it will not
contest an application seeking entry of a preliminary injunction and that it
will accept the entry of such injunction.


Section 8. Remedies Upon Debtor Event of Default. If any Debtor Event of Default
shall have occurred, then in addition to the provisions of Section 7 hereof, the
Secured Party may exercise all the rights and remedies of a secured party under
the Code. The Secured Party may require the Debtor to assemble all or any part
of the Collateral and make it available to the Secured Party at a place to be
designated by the Secured Party which is reasonably convenient. The Secured
Party shall give the Debtor ten (10) business days’ prior written notice of the
Secured Party's intention to make any public or private sale or sale at a
broker's board or on a securities exchange of the Collateral. At any such sale
the Collateral may be sold in one lot as an entirety or in separate parcels, as
the Secured Party, in its sole discretion, may determine. The Secured Party
shall not be obligated to make any such sale pursuant to any such notice. The
Secured Party may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for the sale, and such sale may be made at any time or
place to which the same may be adjourned. The Secured Party, instead of
exercising the power of sale herein conferred upon it, may proceed by a suit or
suits at law or in equity to foreclose the Security Interests and sell the
Collateral, or any portion thereof, under a judgment or decree of a court or
courts of competent jurisdiction.


Section 9. Application of Collateral and Proceeds. The proceeds of any sale of,
or other realization upon, all or any part of the Collateral shall be applied in
the following order of priorities: (a) first, to pay the reasonable expenses of
such sale or other realization, including, without limitation, reasonable
attorneys' fees, and all expenses, liabilities and advances reasonably incurred
or made by the Secured Party in connection therewith, and any other unreimbursed
expenses for which the Secured Party is to be reimbursed pursuant to the Section
titled “Expenses; Secured Party's Lien” below; (b) second, to the payment of the
Obligations in such order of priority as the Secured Party, in its sole
discretion, shall determine; and (c) finally, to pay to the Debtor, or its
successors or assigns, or as a court of competent jurisdiction may direct, any
surplus then remaining from such proceeds.


Section 10. Expenses; Secured Party's Lien. If any Debtor Event of Default shall
have occurred, the Debtor will forthwith upon demand pay to the Secured Party:
(a) the amount which the Secured Party may have been required to pay to free any
of the Collateral from any lien thereon; and (b) the amount of any and all
reasonable out-of-pocket expenses, including, without limitation, the reasonable
fees and disbursements of its counsel, and of any agents not regularly in its
employ, which the Secured Party may incur in connection with the collection,
sale or other disposition of any of the Collateral.
 
7

--------------------------------------------------------------------------------


 
Section 11. Termination of Security Interests; Release of Collateral. Upon the
payment or other satisfaction in full of the Obligations owed by Debtor to the
Secured Party, the Security Interests shall terminate and all rights to the
Collateral shall revert to the Debtor. Upon any such termination of the Security
Interests or release of Collateral, the Secured Party will, at the Debtor's
expense, to the extent permitted by law, execute and deliver to the Debtor such
documents as the Debtor shall reasonably request to evidence the termination of
the Security Interests or the release of such Collateral, as the case may be.


Section 12. Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (a) personally served, (b) deposited
in the mail, registered or certified, return receipt requested, postage prepaid,
(c) delivered by reputable air courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice given in accordance herewith. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (i) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (ii) on the second business day
following the date of mailing by express courier service or on the fifth
business day after deposited in the mail, in each case, fully prepaid, addressed
to such address, or upon actual receipt of such mailing, whichever shall first
occur. The addresses for such communications shall be for (i) the Debtor as
provided in the Loan Agreement for notices to the Parent, and (ii) for the
Secured Party as provided in the Loan Agreement for notices to the Buyer. Any
party hereto may from time to time change its address or facsimile number for
notices under this Section in the manner contemplated by the Loan Agreement.


Section 13. [Reserved].
 
8

--------------------------------------------------------------------------------



Section 14. Miscellaneous.


(a) No failure on the part of the Secured Party to exercise, and no delay in
exercising, and no course of dealing with respect to, any right, power or remedy
under this Security Interest Agreement shall operate as a waiver thereof; nor
shall any single or partial exercise by the Secured Party of any right, power or
remedy under this Security Interest Agreement preclude the exercise, in whole or
in part, of any other right, power or remedy. The remedies in this Security
Interest Agreement are cumulative and are not exclusive of any other remedies
provided by law. Neither this Security Interest Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally but only by a
statement in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.


(b) The execution and delivery by Debtor of this Security Interest Agreement and
all documents delivered in connection herewith have been duly and validly
authorized by all necessary corporate action of Debtor and this Agreement and
all documents delivered in connection herewith have been duly and validly
executed and delivered by Debtor. The execution and delivery by Debtor of this
Security Interest Agreement and all documents delivered in connection herewith
will not result in a breach or default of or under the Certificate of
Incorporation, By-laws or any agreement, contract or indenture of Debtor. This
Security Interest Agreement and all documents delivered in connection therewith
are legal, valid and binding obligations of Debtor enforceable against Debtor in
accordance with their terms.


(c) In the event that any action is taken by Debtor or Secured Party in
connection with the this Security Interest Agreement, or any related document or
matter, the losing party in such legal action, in addition to such other damages
as he or it may be required to pay, shall pay reasonable attorneys’ fees to the
prevailing party.


Section 15. Separability. If any provision hereof shall prove invalid or
unenforceable in any jurisdiction whose laws shall be deemed applicable, the
other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Secured Party.


Section 16. Governing Law.
 
(a) This Security Interest Agreement shall be governed by and construed in
accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
County of New York or (except with respect to issues relating to the copyright
in and to the software, as contemplated by Section 7 hereof, which shall
exclusively be in the aforesaid federal courts) or of the state courts of the
State of New York sitting in the County of New York in connection with any
dispute arising under this Security Interest Agreement and hereby waives, to the
maximum extent permitted by law, any objection, including any objection based on
forum non coveniens, to the bringing of any such proceeding in such
jurisdictions or to any claim that such venue of the suit, action or proceeding
is improper. To the extent determined by such court, the Debtor shall reimburse
the Secured Party for any reasonable legal fees and disbursements incurred by
the Secured Party in enforcement of or protection of any of its rights under
this Security Interest Agreement. Nothing in this Section shall affect or limit
any right to serve process in any other manner permitted by law.
 
9

--------------------------------------------------------------------------------


 
(b)  The Debtor and the Secured Party acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Security
Interest Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Security Interest Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
any of them may be entitled by law or equity.


Section 17. Jury Trial Waiver. The Debtor and the Secured Party hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other in respect of any matter arising out of or in
connection with the Note or this Security Interest Agreement.


Section 18. Assignment. Only in connection with the transfer of all of the
rights under the Transaction Agreements in accordance with their terms, a
Secured Party may assign or transfer the whole of its security interest granted
hereunder. Any transferee of the Collateral shall be vested with all of the
rights and powers of the assigning Secured Party hereunder with respect to the
Collateral.


Section 19. Waiver. The Debtor waives any right that it may have to require
Secured Party to proceed against any other person, or proceed against or exhaust
any other security, or pursue any other remedy Secured Party may have.


[Balance of page intentionally left blank]
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Security Interest Agreement
as of the day, month and year first above written.
 
SECURED PARTY:
 
HARBORVIEW MASTER FUND LP
       
By:
s/
       
DEBTOR:
 
MILLENNIUM BIOTECHNOLOGIES, INC.
       
By:
/s/ Frank Guarino
 
 
CFO 
 



11

--------------------------------------------------------------------------------

